Citation Nr: 1242759	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by depression.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claims.

In July 2012, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).

The Board observes that the Veteran has separately pursued claims of entitlement to service connection for PTSD and depression.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, based on the procedural history of this case, the Board finds that the current psychiatric claim and the PTSD claim are separate and distinct.  The Board has therefore addressed the issues on appeal as entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, as instructed by the Court in Clemons.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1969 to May 1995.

2.  On July 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for PTSD, is requested.

3.  The competent and probative evidence of record serves to link the Veteran's currently diagnosed depression to his military service.

4.  In an unappealed November 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability. 

5.  The evidence received since the November 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

6.  The competent and probative evidence of record associates the Veteran's currently diagnosed back disability to his military service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.      § 20.204 (2012).

2.  The Veteran's currently diagnosed acquired psychiatric disorder was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The November 2004 rating decision denying entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

4.  Since the November 2004 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The Veteran's currently diagnosed back disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for PTSD

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the July 2012 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for PTSD.  Hence, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

2.  Service connection for depression 
3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability
4.  Service connection for a back disability

The Veteran seeks entitlement to service connection for depression and for a back disability.  Implicit in his back disability claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VCAA notice letters were sent to the Veteran regarding his service connection claims in January 2008 and April 2009.  These letters appear to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letters in light of the fact that the Board is granting the claims.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.
The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced January 2008 and April 2009 VCAA letters, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the service connection claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability on appeal.

Service connection for depression

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

The Veteran is claiming entitlement to service connection for depression, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated June 2009. 

It is undisputed that the Veteran currently suffers from depression.  See, e.g., a private treatment record from M.B., M.D. dated August 2012.  Element (1) is, therefore, satisfied.

Turning to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran contends that his depression manifested during military service.  Notably, a review of his service treatment records documents mental health treatment in April 1981.  At that time, the Veteran complained of inability to sleep due to feelings of depression and guilt caused by being a witness to a suicide that occurred the previous evening.  He stated that he could have attempted to prevent the suicide.  He was diagnosed with a situational reaction disorder and prescribed medication.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for a psychiatric disorder.  However, based on the April 1981 service treatment record documenting mental health treatment, the Board finds that element (2) is arguably satisfied.  

Turning to element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed depression is related to his military service.  Specifically, M.B., M.D. reported in a private treatment record dated August 2012 that he has treated the Veteran for depression since December 2006.  Pertinently, he noted review of the Veteran's treatment for depression during service in April 1981.  Furthermore, he reported that the Veteran currently suffers from recurrent, moderate major depressive disorder, and concluded that "with reasonable medical certainty, that the onset of [the Veteran's] depression stems from, or is linked to, his military service."  Dr. M.B.'s rationale for his conclusion was based on examination of the Veteran and consideration of his medical history, to include in-service treatment for depression.          

The August 2012 report by Dr. M.B. appears to have been based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the Board finds the Veteran's report of the onset of his depression competent and credible based on a review of his service treatment records discussed above which document treatment for such.  Moreover, there is no opinion of record which indicates that the Veteran's depression is not related to his military service.     

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by depression, is granted.

Service connection for a back disability

Pertinent legal criteria

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The RO denied service connection for a chronic low back strain in a December 1995 rating decision based on a finding that "no permanent residual or chronic disability subject to service connection is shown by service medical records or demonstrated by evidence following service."  The Veteran did not appeal the December 1995 rating decision and the decision became final.

At the time of the prior final rating decision in December 1995, the record included the Veteran's service treatment records, a VA examination report dated September 1995, and the Veteran's statements.  

The Veteran's service treatment records document complaints of and treatment for back pain.  Specifically, a treatment record indicates treatment for upper back pain in May 1979 as a result of a motor vehicle accident.  A treatment record dated February 1983 notes the Veteran's complaints of upper back pain and assessment of muscle spasms.  A treatment record dated July 1986 notes complaints of low back pain from working on torpedo racks and assessment of muscle strain.  The Veteran complained of recurrent back pain on his retirement examination dated April 1995.  

Additionally, the Veteran was afforded a VA examination in September 1995.  He reported low back pain for "years" while in the military.  Upon examination, the VA examiner reported upper lumbar spine tenderness and paraspinous muscle trigger points.  An X-ray report of the Veteran's lumbosacral spine revealed normal alignment without evidence of fracture or evidence of degenerative disk disease.  The Veteran was diagnosed with musculoskeletal lumbosacral back pain, recurrent.  

In a July 2004 rating decision, the RO confirmed and continued the denial of entitlement to service connection for a chronic low back strain because "[w]e have received no evidence showing a current back condition caused by your time in service."  Additionally, in a November 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for mid-upper back condition because "there is no evidence the claimed condition exists."  The Veteran did not appeal either rating decision and the decisions became final.      

When the Veteran's back disability claims were denied by the RO in July and November 2004, the additional evidence associated with the Veteran's claims folder included the Veteran's statements indicating that his back disability was related to his military service.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, in order to reopen the claim, the evidence must show that the Veteran's back disability is related to his military service.

In December 2007, the Veteran requested that his claim be reopened.  After the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim in the July 2008 rating decision, this appeal followed.  The evidence added to the record since the November 1999 rating decision consists of the Veteran's statements as well as navy hospital and private treatment records.  

The RO denied the Veteran's claim in 2004 because the evidence did not indicate a causal nexus between the Veteran's back disability and his military service.  The unappealed November 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after November 2004] evidence bears directly and substantially upon the specific matter under consideration.  

In reviewing the evidence added to the claims folder since the November 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim, specifically evidence demonstrating a relationship between the Veteran's current back disability and his military service.  

In particular, a private treatment record from B.B., D.C., dated July 2009 indicates that the Veteran has received treatment for his back disability since 1995.  B.B., D.C., noted that the Veteran's treatment has been intermittent and consisted of specific chiropractic adjustments to the cervical, thoracic, and lumbar spines.  As such, the additionally submitted evidence showing a continuity of back symptomatology since the Veteran's discharge from military service indicates the heretofore missing element of medical nexus.  As such, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board concludes that new and material evidence pertaining to a relationship between the Veteran's back disability and his military service has been submitted.  The Veteran's claim for entitlement to service connection for a back disability is reopened.

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

Here, the Veteran claims that service connection for a back disability is warranted because he incurred such a disability as a result of his military service.  See, e.g., the Veteran's claim for VA benefits dated in December 2007. 

After reviewing the claims folder, the Board believes that service connection may granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.  
The competent and probative evidence of record demonstrates that the Veteran currently suffers from degenerative joint disease of the lumbar spine.  See, e.g., a private treatment record from B.B., D.C. dated August 2012.        

The Veteran testified at the July 2012 Board hearing that his back disability manifested during military service as a result of multiple motor vehicle accidents.  See the July 2012 Board hearing transcript, pgs. 11-12.  Notably, the Veteran's service treatment records document complaints of and treatment for back pain.  Specifically, a treatment record indicates treatment for upper back pain in May 1979 as a result of a motor vehicle accident.  A treatment record dated February 1983 notes the Veteran's complaints of upper back pain and assessment of muscle spasms.  A treatment record dated July 1986 notes complaints of low back pain from working on torpedo racks and assessment of muscle strain.  The Veteran complained of recurrent back pain on his retirement examination dated April 1995.  

The Board has no reason to disbelieve the Veteran's contentions regarding a continuity of symptomatology since service, which are consistent with the evidence of record.  Notably, the Veteran was afforded a VA examination in September 1995, at which time he reported low back pain for "years" while in the military.  Additionally, a private treatment record from B.B., D.C., dated July 2009 indicates that the Veteran has received treatment for his back disability since 1995.  B.B., D.C., reported that the Veteran's treatment has been intermittent and consisted of specific chiropractic adjustments to the cervical, thoracic, and lumbar spines.  
    
Based on the above-cited evidence, the Board has no reason to doubt the Veteran's assertions that he incurred a back injury during service, has continued to experience back pain since then, and now has a diagnosis of a back disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is, therefore, established.  The benefit sought on appeal is accordingly allowed.   




ORDER

The appeal concerning the issue of entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for depression is granted.

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a back disability is granted.


REMAND

5.  Service connection for a lung disability

The Veteran maintains that his lung disability is due to exposure to asbestos from working aboard submarines.  See, e.g., the July 2012 Board hearing transcript, pgs. 4-5.  His personnel records reflect that he served as a chief aboard the USS Gurnard.  He was also trained as a launcher technician aboard the USS James K. Polk.  Given the nature of the Veteran's duties, the Board recognizes that it is conceivable that the Veteran worked in close proximity to asbestos while serving aboard a naval vessel.  The Board also notes that the Veteran's service treatment records document treatment for coughing and wheezing on multiple occasions and that a current diagnosis of chronic obstructive pulmonary disorder (COPD) is of record.   

Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's lung disability and his period of military service, to include exposure to asbestos.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether this disability is etiologically related to the Veteran's active military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his lung disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current lung disability, to include COPD.

b)  If a lung disability is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his in-service treatment for coughing and wheezing as well as exposure to asbestos.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


